 



Project Collaboration and Profit Sharing Agreement

 

This Project Collaboration and Profit Sharing Agreement (“Agreement”), made on
October 3, 2013 is entered into by and between Kevin T. Mulhearn (“Mulhearn”) 60
Dutch Hill Rd, Suite 15, Orangeburg, New York 10962, and OSL Holdings, Inc
(“OSL”) 60 Dutch Hill Rd, Suite 15, Orangeburg, New York 10962. It is therefore
agreed between the parties, the terms specified below:

 

1. Purpose. The parties have entered into this Agreement to provide finance,
development and marketing for OSL Holdings, Inc.’s launch of its Shop4Equality
marketing program.

 

2. Capital. The cash contributions from each of the parties, for the purpose of
this Agreement, is the sum set after the name of each party as follows:

 

Kevin Mulhearn $550,000.00 OSL Holdings, Inc  $0.00



The above contributions are due and payable to OSL upon execution of this
Agreement. Mulhearn will surrender and waive any further interest in $300,000 of
promissory notes due from OSL (for which he had previously contributed $300,000)
and Mulhearn has contributed an additional $250,000 in cash. Mulhearn has also
separately acquired 5,100,000 shared of common stock of the Company

 

Upon execution of this Agreement OSL shall authorize and promptly issue $500,000
shares (the “Initial Shares”) of its common stock to Mulhearn as partial
consideration for his investment herein. Such shares will be valued at par.

 

$300,000 in notes currently held by Mulhearn shall be cancelled by Mulhearn, OSL
will maintain a record of Mulhearn’s capital account which will be adjusted
monthly or more frequently. Mulhearn’s capital contribution will be administered
by OSL who will have exclusive authority to make expenditures on OSL’s behalf.
Mulhearn will be provided with monthly accountings and the opportunity, upon
reasonable notice to OSL, to examine (with an accountant of his choosing) all or
part of the books and records of OSL.

 

3. Percentage Interest In The Project. The initial respective percentage
interest in the profits and losses of the Shop4Equality project shall be,
respectively, as follows:

 

Kevin Mulhearn will receive 100% of the first $350,000 in losses, 45% of the
first $500,000 in gains, and 10% thereafter unless reduced pro-rata by other
investors’ interests until November 15, 2013;

 

OSL Holdings, Inc. will receive 0% of the first $550,000 in losses, 45% of the
first $500,000 in gains, and 80% thereafter until November 15, 2013;

 

 

 

  

After November 15, 2013 ownership in the Shop4Equality profit and losses shall
be OSL 100% and Mulhearn 0%. (Designated charities are expected to receive 10%
of profits). On January 30, 2014, OSL shall issue to Mulhearn shares of its
common stock valued as of January 15, 2014, at an amount equal to $1,000,000
less gains distributed to Mulhearn. (Such shares referred to as “Buyout Shares”
and are issuable only if less than $1,000,000 has been distributed to Mulhearn).
The obligations of OSL are hereby guaranteed and secured by the assets of OSL,
including the name Shop4Equality and the related URLs owned by OSL, all software
owned by OSL, all contracts between OSL and partner organizations, and all cash
and/or receivables of OSL.

 

4. Additional Investors. OSL may enter into similar financing agreements with
other investors and if such other agreements are entered into, Mulhearn’s
percentage ownership interest and share of profit and losses shall be reduced
pro rata. The Initial Shares and the Buyout Shares will not be affected if other
investors participate. OSL is expressly permitted to accept other investors in
its sole discretion.

 

5. Duties of Joint Venturers. The duties of Kevin Mulhearn are: provide capital
to finance development and marketing of Shop4Equality. The duties of OSL
Holdings, Inc are: Manage the process of developing and marketing Shop4Equality
including managing expenditure of Mulhearn’s capital contribution of $550,000
and operation of the rewards program and issue the Initial Shares and the Buyout
Shares.  

 

6. Legal Title to the Project. The Parties agree that the legal title to the
Shop4Equality property and assets, , shall remain in the name of the OSL.

 

7. Transfers Of Parties’ Interests. Except as otherwise expressly permitted
herein, no Party may sell, transfer, assign or encumber its interest in this
Agreement, without the prior written consent of the other Party, until January
15, 2014 when OSL becomes the sole owner and this Agreement will cease to have
any effect or control on OSL as it will be null and void. Any attempt to
transfer or encumber any interest in the venture in violation of this Section
shall be null and void.

 

8. Compliance. The parties agree to use their best efforts to comply with
applicable IRS and SEC requirements if such action is necessary to effectuate
this Agreement and comply. 

 

9. Termination. Upon delivery of the above-stated Buyout Shares to Mulhearn this
Agreement shall terminate and Mulhearn shall have no further obligations to OSL
and Mulhearn shall have no continuing ownership in Shop4Equality or in any other
OSL property except as a shareholder of the Buyout Shares, Initial Shares or any
other shares acquired by Mulhearn separately from this Agreement. Upon such
termination, Mulhearn’s security interest in the assets of OSL shall cease.

 

2

 

 

10. Notice. Any notices to be given under this Agreement by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices must be addressed to the addresses of the parties as they appear in the
introductory paragraph of this Agreement. Each party may change its address by
written notice in accordance with this paragraph. Notices delivered personally
will be deemed communicated as of actual receipt; mailed notices will be deemed
communicated as of 7 calendar days after mailing.  

 

11. Waiver. Failure on the part of either Party to complain of any act of the
other Party or to declare the other Party in default, irrespective of how long
such failure continues, shall not constitute a waiver by such Party of its
rights hereunder. No waiver of, or consent to, any breach or default shall be
deemed or construed to be a waiver of, or consent to, any future breach or
default.

 

12. Severability. If any provision of this Agreement or the application thereof
shall be determined by a court of competent jurisdiction to be invalid and
unenforceable, the remainder of this Agreement and the application of the other
provisions herein contained shall not be affected thereby, and all such other
provisions shall remain effective and in force and shall be enforced to the
fullest extent permitted by law.

 

13. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Parties, and their heirs, successors and assigns.

 

14. Duplicate Originals. This Agreement may be executed in duplicate, with each
such duplicate to be considered an original for all purposes.

 

15. Construction of Agreement. (a) The captions contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any provision thereof. (b)
As used herein, the word “person” shall include the individuals, corporations,
partnerships and other entities of any type. In this Agreement, the use of any
gender shall be applicable to all genders, and the singular shall include the
plural, and the plural shall include the singular.

 

16. Other Activities of Parties. Any Party may engage in other business ventures
of every nature and neither the Party nor the other Party shall have any right
in such independent ventures or the income and profits derived therefrom.

 

17. Entire Agreement. This Agreement is intended by the Parties to be the final
expression of their agreement and the complete and exclusive statement of the
terms thereof, notwithstanding any representations or statements to the contrary
heretofore made.

 

18.  Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of New York without regard for conflicts of
laws principles. Each Party hereby expressly consents to the personal
jurisdiction of the state and federal courts located in the state of New York
for any lawsuit filed there against any party to this Agreement by any other
party to this Agreement concerning the joint venture or any matter arising from
or relating to this Agreement.

 

3

 

 

In witness whereof, the Parties have signed and sealed this Agreement.

 

Executed by the Parties named above with the intent of being legally bound. 

 

/s/ Kevin T. Mulhearn 10/3/2013   Kevin T. Mulhearn  Date  

 

/s/ Eric Kotch     OSL Holdings, Inc. Date   BY:  Eric Kotch, President  

 



4

 

